Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6472557 see abstract and col. 3 stating at line 63, col. 5 lines 62-col. 6 lines 5col. 6 lines 28-33, col. 6 lines 34-39 and col. 7 lines 17-36. 

With regard to applicants’ claim 1 which claims:
a method for recycling waste polyester comprising: material pretreatment: 
dewatering and deoxidizing waste polyester material to obtain waste polyester as raw material;
First, applicants claim is broadly set forth and may be interpreted accordingly. Note for example that the step of “dewatering and deoxidizing” waste polyester material is inclusive of the general purging process performed in a vast amount of reaction processes. The process of preliminary purging of a reactants of moisture and oxygen before initiating a reaction process is well known and exhaustedly documented across various arts within the polymer art. For example, in USP 6472557, in col. 6 lines 34-39, the reference discloses that a purge stream 18 may be included on the depolymerization reactor 10 to remove nonvolatile components such as high boiling impurities and reaction by-products. The step of purging is often inclusive of removing oxygen and moisture from a system prior to or during a reaction process and would therefor read on applicants pretreatment step of dewatering and deoxidizing. 


Applicants’ claim 1 further claims: 
- (b) alcoholysis: the raw waste polyester material, an alcoholysis agent
and an alcoholysis catalyst in a melting state being continuously and
simultaneously fed into a first alcoholysis tank for a first alcoholysis
in order to obtain a first melt, wherein the first melt is continuously
fed to a second alcoholysis tank for a second alcoholysis, so as to
obtain an alcoholysis product; and 
-(c) transesterification: the alcoholysis product, a transesterification
agent, a transesterification catalyst in melting state being fed into a
transesterification tank for a transesterification reaction in order to
obtain crude DMT and crystallization, separation and purification of
the crude DMT, wherein the first alcoholysis tank and the second
[a]lcoholysis tank are connected to each other in series.
 Note col. 3 stating at line 63, USP 6472557 discloses that In another embodiment, the process includes the steps of contacting the recycled polyester with monomers and oligomers of the same monomers as present in the recycle polyester to produce a solution or melt; contacting the solution with a super-heated lower alkyl alcohol to depolymerize the polyester into a product having monomers, oligomers of the ester, DMT and half-esters; substantially segregating the DMT; [prior to] hydrolyzing the DMT to form TPA and recovering the TPA.
 	The reference discloses in col. 7 lines 18-32 that [the lower alkyl alcohol may be ethylene glycol and that the ethylene glycol and other glycols and esters, which boil lower than the DMT,  are preferentially stripped from the DMT. Although hydrolysis can be done in the presence of ethylene glycol and other lower boiling components, these components will be in solution in the excess water following hydrolysis, and separation of ethylene glycol from DMT prior to hydrolysis is preferred to removal of the excess water from the ethylene glycol. Also, if glycol and other alcohols are present during the hydrolysis, they will compete with the water and conversion will not be as complete. The ethylene glycol and other low boilers are stripped in distillation equipment using techniques well known to those skilled in the art. The ethylene glycol may be stripped between 0.01 and 100 atmospheres pressure, depending upon equipment and heat source availability.
 	  It is clear that the reference discloses the same steps as that of applicants claims with regard to the initial transesterification as noted above and discloses each of the process steps as claimed except for including the continued step of hydrolysis. Although the reference goes on to employ further methods of hydrolyzing the product, the steps leading up to the hydrolysis (i.e. the transesterification) are clearly disclosed in col. 6 and 7 of the reference. The reference clearly states why the raw materials such as DMT and lower glycols should be stripped prior to the further hydrolysis reaction. The reference does not disclose the initial purging of the waste polymer. However, such process is commonly done for most reaction processes including transesterification reactions. 
First, it would have been obvious to one having ordinary skill in the art at the time the invention was made to purge the reaction chamber of moisture and/or oxygen as commonly performed in the art of moisture and oxygen, since either presence may lead to contamination of the product being sought. One would have been motivated to purge the reactor chamber since the waste product may be wet. 
Secondly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to end the reaction at the step after the transesterification has taken place if the desired product or goal , i.e. after transesterification and before hydrolysis, if had been achieved. 
Lastly, with regard to steps (b) and (c),  it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

With regard to applicants’ claim 2:
, wherein a step (a1) between the step (a) and the step (b) is that of: proceeding a filter process to the raw waste polyester material. 
As it is customary in the art to purge a solution or product to prepare for a reaction, it is also known in the art to filter via washing the initial material with a solution or other means. Thus, since applicants have not set forth any unexpected results stemming therefrom the filtering, and given the information of the reference, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters [as well as common preparation steps] as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to applicants’ claim 3 
, wherein the alcoholysis agent is ethylene glycol, the weight ratio of the raw waste polyester material to the alcoholysis agent being 1.0:1.0~2.0, the raw waste polyester material and the alcoholysis agent being continuously and
simultaneously fed into the first alcoholysis tank.
In addition to the discussion in claim 1 above, note in the Background of the invention, the reference acknowledges the use of ethylene glycol can be used as an alcoholysis agent. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ as the alcoholysis agent, ethylene glycol, in the amounts necessary to complete the reaction experiment since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).


With regard to applicants’ claim 4:
, wherein The method for recycling the continuous alcoholysis of the waste
polyester material according to claim 1, wherein the alcoholysis catalyst is selected from the group consisting of: potassium carbonate and zinc acetate, an adding amount of the alcoholysis catalyst being 0.3wt%~3.0wt% according to a weight of the waste polyester material as a standard.
In col. 8 lines 52-57, the reference discloses that [o]ptionally, an ester exchange catalyst, such as zinc acetate, can be added to the dissolver 40. If so included, the amount of catalyst added, based on the metal cation, ranges from about 30 ppm to about 300 ppm, and preferably, from about 30 ppm to about 100 ppm relative to the amount of polyester added to the dissolver 40.

With regard to applicants’ claim 5 which claims:
, wherein the alcoholysis catalyst is dissolved in the alcoholysis agent in order to obtain alcoholysis catalyst liquid, an adding amount of the alcoholysis catalyst being 10wt%~70wt% according to a weight of the alcoholysis agent as a standard. 
See discussion for claim 4 above. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).

With regard to applicants’ claim 6, 
wherein The method for recycling the continuous alcoholysis of the waste
polyester material according to claim 5, wherein reaction conditions of
the first alcoholysis tank and the second alcoholysis tank are that of:
an alcoholysis temperature range of 180°C~200°C and an alcoholysis
time range of 40min~90min.
Note col. 6 lines 14-27 and col. 7 lines 13-17.  Thus, although the reference does not disclose temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to applicants’ claim 7,
wherein the transesterification agent is methanol, a weight ratio of the raw waste polyester material to the transesterification agent is 1.0:1.0~3.0. alcoholysis time range of 40min~90min.
In col. 5 lines 62-col. 6 lines 5, the reference discloses that a  lower alkyl alcohol  is added to the depolymerization reactor 10 to depolymerize the PET. Suitable lower alkyl alcohols include methanol, ethanol, propanol and mixtures thereof, with methanol being preferred. When the lower alkyl alcohol 12 is methanol, it is added to the reactor in an amount of from about 0.33 parts by weight to about 10 parts by weight methanol per part of polyester which overlaps the range which is claimed.  Additionally, in col. 6 lines 28-33 the reference discloses [a]n ester-exchange catalyst may be added in suitable amounts to the depolymerization reactor 10 to speed the depolymerization reaction. Thus, given the information of the reference, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to applicants’ claim 8
, wherein the transesterification catalyst is selected from the group consisting of: sodium hydroxide and potassium carbonate, an adding amount of the transesterification catalyst being 0.2wt%~5.0wt% according to a weight of the waste polyester material as a standard..
Although the reference does not specifically state that sodium hydroxide or potassium carbonate may be employed as the transesterification catalyst, in col. 6 lines 29 -30 the reference does disclose that ester-exchange catalyst (transesterification) may be used.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ either potassium carbonate or sodium hydroxide in the experiment since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  As noted previously with regard to the ratios, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

 With regard to applicants’ claim 9, 
, wherein the adding amount of the transesterification catalyst is 0.3wt%~2.0wt% according to the weight of the waste polyester material as a standard.
See claims 1 and 8 above. 

With regard to applicants’ claim 10,
, wherein reaction conditions of the transesterification are that of: a reaction temperature range of 90°C~80°C and a reaction time range of 30min~90min.
As stated in the discussion in claim 6, although the reference does not disclose the exact temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 11
, wherein the alcoholysis catalyst is dissolved in the alcoholysis agent in order to obtain alcoholysis catalyst liquid, an adding amount of the alcoholysis catalyst being 10wt%~70wt% according to a weight of the alcoholysis agent as a standard.
In col. 5 lines 62-col. 6 lines 5, the reference discloses that a  lower alkyl alcohol  is added to the depolymerization reactor 10 to depolymerize the PET. Suitable lower alkyl alcohols include methanol, ethanol, propanol and mixtures thereof, with methanol being preferred. When the lower alkyl alcohol 12 is methanol, it is added to the reactor in an amount of from about 0.33 parts by weight to about 10 parts by weight methanol per part of polyester which overlaps the range which is claimed.  Additionally, in col. 6 lines 28-33 the reference discloses [a]n ester-exchange catalyst may be added in suitable amounts to the depolymerization reactor 10 to speed the depolymerization reaction. Thus, given the information of the reference, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 12. 
, wherein reaction conditions of the first alcoholysis tank and the second alcoholysis tank are that of: an alcoholysis temperature range of 180°C~200°C and an alcoholysis time range of 4Omin~90min.
As stated in the discussion in claim 6, although the reference does not disclose the exact temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 



 With regard to claim 13
, wherein reaction conditions of the transesterification are that of: a reaction temperature range of60°C~80°C and a reaction time range of 30min~90min.
As stated in the discussion in claim 6, although the reference does not disclose the exact temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.17013671; copending Application No.17013669.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
Example:
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain a product comprising the aromatic polycarbonate resin that is claimed in the present application. Since the polycarbonate is disclosed as useable for the same purpose and the process for making the initial polycarbonate as disclosed in each of the specifications, the  flow value and the glass transition temperature appear to be an inherent feature of the particular polycarbonate.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

It is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 

As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
The first citing of the recited “DMT” in claim 1 should be written as dimethyl terephthalate since other acronyms may be implied in the art. 
In claim 1 line 17 the recited spelling “clcoholysis” is misspelled and should read 
-alcoholysis-  
In claim 4 last line, the additional period, i.e. “.” should be removed.  
Appropriate correction is required.


Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.17013674; copending Application No.17/013671.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
With regard to related application 17/013674, although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims a method for recycling waste polyester using the same method and reactants and parameters and the final polyester and byproducts are the same. 
With regard to application 17/013671 It is clear that all the elements of the application claims are to be found in related application 17/013671 claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765